Name: 84/403/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  agricultural policy; NA;  economic policy
 Date Published: 1984-08-09

 Avis juridique important|31984D040384/403/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the English text is authentic) Official Journal L 213 , 09/08/1984 P. 0042 - 0042*****COMMISSION DECISION of 13 July 1984 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the English text is authentic) (84/403/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (3), as last amended by Directive 84/140/EEC, and in particular Article 9 (3) thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 8 (4) of Directive 72/160/EEC, the Government of the United Kingdom has notified the following laws, regulations and administrative provisions: - Statutory Rules of Northern Ireland 1984 No 108: The Grassland Scheme (Northern Ireland) 1984, - Statutory Instrument No 1882: The Farm Structure (Payments to Outgoers) (extension of duration) Scheme 1983; Whereas, under Article 18 (3) of Directive 72/159/EEC and Article 9 (3) of Directive 72/160/EEC, the Commission has to decide whether, having regard to the objectives of the said Directives and to the need for a proper connection between the various measures, such laws, regulations and administrative provisions comply with the Directives and thus satisfy the conditions for financial contribution by the Community; Whereas the abovementioned laws, regulations and administrative provisions satisfy the conditions and objectives of Directives 72/159/EEC and 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions for the implementation of Directives 72/159/EEC and 72/160/EEC in the United Kingdom listed in the preamble hereto, satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24. (3) OJ No L 96, 23. 4. 1972, p. 9.